COURT OF APPEALS OF VIRGINIA

Present: Chief Judge Moon, Judges Benton and Elder
Argued at Richmond, Virginia


CHARLES EDWARD ANDREWS, A/K/A
 GILBERT ANDREWS
                                         MEMORANDUM OPINION * BY
v.         Record No. 0565-94-2           JUDGE LARRY G. ELDER
                                               MAY 9, 1995
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF SPOTSYLVANIA COUNTY
                  John A. Jamison, Judge Designate

           R. Ted Butler (Ellis & Lowery, P.C., on brief),
           for appellant.

           Michael T. Judge, Assistant Attorney General
           (James S. Gilmore, III, Attorney General, on
           brief), for appellee.



     Charles Edward Andrews (appellant) appeals his conviction

for grand larceny in violation of Code § 18.2-95.    Appellant

contends that the trial court erred in refusing to allow him to

fully exercise his right of cross-examination by requiring co-

defendant's counsel to use a transcript from a preliminary

hearing in order to impeach a prosecution witness.   Because

appellant failed to make a timely objection pursuant to Rule

5A:18, he is procedurally barred from raising this issue on

appeal.   We therefore affirm his conviction.

     Appellant was tried jointly with James Andrews (his

brother), pursuant to Code § 19.2-262.1, for grand larceny.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
During trial, appellant's counsel cross-examined an employee of

the convenience store from which the two brothers had taken

$542.50 worth of cigarettes.    Counsel for James Andrews, after

beginning her cross-examination of the same employee asked the

employee why she had testified at trial that no person was near

the store's lottery stand during the events in question, but at

the preliminary hearing had said that she had seen James Andrews

standing next to the lottery stand.    The Commonwealth's Attorney

objected, arguing that since there was no transcript of the

preliminary hearing, appellant and his co-defendant were bound by

the employee's in-court statement.     James Andrews' counsel

explained that she was inquiring as to why the employee gave a

prior inconsistent statement.   The trial court, however, did not

permit any impeachment by prior inconsistent testimony, as there

was no transcript, and it would not accept an audiotape of the

preliminary hearing in lieu of a transcript.
     Appellant and James Andrews made separate motions to strike

at the conclusion of the Commonwealth's evidence and at the

conclusion of the defendants' evidence.    The jury found appellant

guilty, and the trial court sentenced him to five years in the

penitentiary.

     We hold that appellant is procedurally barred from raising

on appeal the issue of whether his right to cross-examine a

witness was violated.   Rule 5A:18 states that "[n]o ruling of the

trial court . . . will be considered as a basis for reversal




                                 -2-
unless the objection was stated together with the grounds

therefor at the time of the ruling."   See Martin v. Commonwealth,

13 Va. App. 524, 530, 414 S.E.2d 401, 404 (1992)(en banc).

Appellant's counsel did not contemporaneously object to the trial

court's ruling on the exclusion of the audiotape testimony.

     Appellant cannot rely on any alleged error committed with

respect to James Andrews' counsel's cross-examination of the

employee.   We find nothing to support the notion that any alleged

error affecting one co-defendant is automatically "translated" to

a co-defendant by virtue of a joint trial.   Neither can we find

in the record any indication that either counsel informed the

trial court at the start of the trial that any objection made by

one counsel would be automatically adopted by the other.

Appellant's counsel had already completed his cross-examination

of the witness before co-defendant's counsel began her separate

cross-examination.   Because a trial court's ruling may benefit

one co-defendant while harming another, appellant's counsel was

obligated to contemporaneously alert the trial court that he too

objected to the exclusion of the audiotape evidence.
     For the forgoing reasons the judgment of the trial court is

affirmed.
                                                           Affirmed.




                                -3-